Title: To John Adams from John Quincy Adams, 24 January 1805
From: Adams, John Quincy
To: Adams, John



Dear Sir
Washington 24. January 1805

You will find, in the multitude of public documents, which I constantly transmit to you, the only apology I have to offer, for the irregularity which has crept upon the returns to your most valuable letters—Though I find it utterly impossible even to read all these papers, yet I feel it an indispensible duty to peruse with attention the greater part of them, and some of them require even a larger portion of time than that—when to this you add the necessary attendance upon my duty in the Senate, and the part which the same sense of duty leads me to take in many of its deliberations, I hope you will acquit me of any neglect arising either from indolence, or from an under estimate of the advantages I derive from your letters—It is indeed possible that I may indulge a solicitude, too anxious for my personal and political situation, with respect to the business which comes before Congress—Most of the Gentlemen, with whom I most commonly concur in opinion, seem to think that we may as well discard in a great degree our concern relative to the public business, as we can be under no responsibility, and as nothing we can say or do will ever be of any avail to the service—There appears to me however some danger in this listless abandonment of the Affairs of the Nation, and if little or no good can be done by the most assiduous of our exertions, I think we have the experience, that much mischief may be prevented.
Your fundamental principle, for pointing out the proper organization of Government, that it is to controul and direct the operations of emulation, I fully believe and on the theory of Government generally, to judge of the depth and compass of knowledge genius and virtue, among the Statesmen who have made Constitutions for these States I believe you could have nothing to wish, but a comparison of the Massachusetts Constitution with any other that ever has been made in this Country—To this comparative estimate, I have recently been called, by having my attention called to the collection of our Constitutions, with relation to a different subject.—The only part of your system, upon which a doubt in my mind remains, is whether the balance, in its most perfect state, is so efficacious to controul the effects of emulation, as you suppose—
I have never in my gloomiest moments considered my situation as of so trying or severe a nature, as was yours during the whole period of our revolutionary controversy, but you had the advantage of a great and powerful consolation, which totally fails to me—and that was the honour and profit which you never failed to derive from your profession—I have had experience, and acquired self-knowledge enough to be convinced that from my profession, neither profit nor honour will ever derive to me—Not that I reluct at any toil of mind or body—Not being conscious that the dread or aversion of labour is among my deficiencies—But that from both natural and adventitious circumstances in my composition and life, the Bar is not my element.
We are here in a state of momentary calm, which perhaps may be the presage of a violent Storm—The recession of the District of Columbia, has taken four days debate in HR. and then rejected by a large majority—The clearance Bill entirely renovated, will probably come for discussion again next week—Mr Crowninshield has also offered a Resolution which will furnish materials, if not for legislation, at least for eloquent speeches.—On the 4th of next month is to come on the trial of the Impeachment. If this proceeds it will probably suspend in a great degree, all the other business of the Session.
With my duty and Affection, where due I remain, Dear Sir, / faithfully your’s.

J Q Adams